Citation Nr: 0308991	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  94-41 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial compensable evaluation from 
September 10, 1993, and in excess of 10 percent from July 27, 
1999, for left shoulder arthralgia (minor).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from November 9, 1992 to 
September 1993.

The current appeal arose from a July 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  The RO, in pertinent part, granted 
entitlement to service connection for left knee retropatellar 
arthralgia and for left shoulder arthralgia each with 
assignment of a noncompensable evaluation effective September 
10, 1993, the day following the date of separation from 
active service.

In October 1998 the Board of Veterans' Appeals (Board) 
remanded the claim to the RO for further development and 
adjudicative action.

In November 2000 the RO granted entitlement to increased 
(compensable) evaluations of 10 percent for left shoulder 
arthralgia and left knee retropatellar arthralgia effective 
July 27, 1999.

In September 2002 the Board granted entitlement to an initial 
compensable evaluation of 10 percent for left knee 
retropatellar arthralgia effective from September 10 1993, 
and requested additional development, as to the issue on 
appeal through an internal memorandum determination pursuant 
to 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  The development 
was completed, and the case was returned to the Board for 
further appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted above, in September 2002, the Board requested 
additional development, as to the issue on appeal through an 
internal memorandum determination pursuant to 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii).  An addendum to a July 1999 VA 
examination report was to be obtained.  The addendum was to 
be provided, if possible, by the examiner who conducted the 
July 1999 examination.  

The development requested in the September 2002 memorandum 
was obtained as evidenced by the addition of a December 2002 
addendum report as provided by the VA examiner who conducted 
the July 1999 examination.  

In Disabled American Veterans, et at. V. Secretary of 
Veterans Affairs, Nos. 02-7304, 02-7305, 02-7316, slip op. at 
__(Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit (CAFC) determined that 38 C.F.R. 
§ 19.9(a)(2) is inconsistent with 38 U.S.C.A. § 7104(a).

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it allows the Veterans Lay Judge to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 7104(a).

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C.A. § 5103(b).  The CAFC invalidated 
38 C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§ ] 5103(a) and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C.A. § 5103(b), which provides the 
claimant one year to submit evidence.

In accordance with the cited development above, the Board 
obtained a December 2002 addendum to the July 1999 report of 
examination.  This evidence has not been considered by the RO 
and the appellant has not waived initial RO consideration of 
this evidence.  38 C.F.R. § 20.1304.

The Board observes that additional due process development 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.

3.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed below, is required.  If further 
action is required, the RO should 
undertake it before further adjudication 
of the claim.  

4.  The RO should review the December 
2002 addendum to the July 1999 
examination report to ensure that it is 
response to and in complete compliance 
with the Board's development and if it is 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO should readjudicate the claim 
of entitlement to an initial compensable 
evaluation from September 10, 1993, and 
in excess of 10 percent from July 27, 
1999, for left shoulder arthralgia.  This 
should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
February 2002 supplemental statement of 
the case (SSOC).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  The SSOC 
must contain notice of all relevant action taken on the claim 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


